


Exhibit 10.36

 

[g249622koi001.jpg]

 

September 27, 2013

 

Mr. D. R. Dunning

11929 Chevis Court

Charlotte, NC  28277

 

Dear Dave:

 

It is my pleasure to inform you that the Organization and Compensation Committee
of the Board of Directors has approved a special retention award for you, which
has been structured as follows:

 

Award Amount:                                                        $1,250,000
total award of which

 

·                  $500,000 or 40% of the award is granted in restricted stock
units (RSUs) based on the Fluor stock closing price of $71.05 on September 27,
2013.

 

·                  $750,000 or 60% of the award is granted as a retention
deferral under the Executive Deferred Compensation Plan (the “EDCP”) and will be
credited to your Special Deferred Compensation Account, which is a subaccount
under the EDCP as of the date hereof and, upon vesting will be transferred to
your retention deferral account under the EDCP.

 

Retention Period:                                                  September 27,
2013 through June 1, 2015

 

Retention Agreement:                         100% of the RSUs will vest on
June 1, 2015 contingent upon your continuous employment through such date (or
upon the earlier occurrence of certain events specified in the Restricted Stock
Unit Agreement (“RSU Agreement”)), and will be settled in shares less RSUs
withheld to satisfy applicable taxes.  None of the restrictions upon the RSUs
subject to this RSU Award shall lapse (except in the event of your death or
Disability) unless and until the Company meets the performance goal to be set by
the Committee for similar grants in 2014 relating to the Company’s performance
for the fiscal year ending December 31, 2014.

 

$750,000 will be credited to your deferred compensation account as of the date
hereof. The full award will vest on June 1, 2015 contingent upon your continuous
employment through such date (or upon the earlier occurrence of certain events
specified in the EDCP). The vested balance, including gains/losses earned on
such amount in your Special Deferred Compensation Account, and excluding
applicable Social Security and Medicare taxes, will be transferred to your
retention deferral account under the EDCP as of June 1, 2015 and, subject to
your direction of investment as provided in the EDCP, such retention deferral
will be distributed according to the elections you make on your Distribution
Election Form at the time of grant.

 

You will earn your retention award (a) if you remain continuously employed by
the Company as stated above or (b) if your employment terminates prior to the
above date due to (i) death, (ii) Disability, (iii) a Company-initiated
termination other than on a for-cause basis, or (iv) a Qualifying Termination
following a Change of Control, as more fully described in the RSU Agreement and
the EDCP.  If in the event your employment terminates prior to June 1, 2015 for
any reason other than stated above (including, without limitation, your
voluntary termination or a termination for cause), then the retention award will
be forfeited.

 

--------------------------------------------------------------------------------


 

It is intended that the provisions of this Agreement comply with Section 409A of
the U.S. Internal Revenue Code and with the exclusion from Section 409A deferred
compensation for so-called short-term deferrals, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes and penalties under Section 409A.

 

Please indicate your acknowledgment of the terms of the letter by signing in the
space provided and returning the letter to Executive Compensation (email:
executive.compensation@fluor.com, fax: 469.398.7288).  You should also retain a
copy for your file.

 

If you should have any questions, please give me a call at 469.398.7672, or
Richard Fine, Executive Director, Human Resources, at 469.398.7633.

 

Sincerely,

 

/s/ David T. Seaton

 

 

 

David T. Seaton

 

Chief Executive Officer

 

 

Agreed by:

 

/s/ David R. Dunning

 

10/09/13

David R. Dunning

 

Date

 

Cc: Glenn Gilkey, Richard Fine

 

DTS: rjf

 

2

--------------------------------------------------------------------------------

 
